      Case 1:13-cv-04639-SHS-RWL Document 310 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X               8/6/2020
M.G., et al.,                                                  :
                                                               :   13 Civ. 04639 (SHS) (RWL)
                                    Plaintiffs,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
NEW YORK CITY DEPARTMENT OF                                    :
EDUCATION, et al.,                                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of the parties’ correspondence regarding Plaintiffs’ concerns

with the State’s discovery responses. (Dkt. 308, 309.) It is hereby ordered that:

        1.       By August 17, 2020, the State shall send to Plaintiffs a letter fully responding

to the concerns raised by Plaintiffs regarding the State’s discovery. For each document

request, the State must aver whether it believes it has produced all responsive, non-

privileged documents located after a reasonable search, and, if not, then, again for each

request, when it will be able to do so. The State must also identify a date when it will

provide a log of documents withheld on the basis of privilege or other protection.

        2.       By August 31, 2020, the parties shall meet and confer by telephone or

videoconference as necessary to fully discuss Plaintiffs’ concerns with the State’s

discovery as well as ESI issues.

        3.       By September 14, 2020, the parties shall file a joint letter of no more than

six pages bringing any remaining discovery issues to the Court’s attention.




                                                        1
     Case 1:13-cv-04639-SHS-RWL Document 310 Filed 08/06/20 Page 2 of 2




         4.   Plaintiffs’ request nunc pro tunc for permission to file the six-page letter at

Dkt. 308 is granted.

                                          SO ORDERED.



                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:        August 6, 2020
              New York, New York

Copies transmitted to all counsel of record.




                                               2
